Exhibit 10.12

FIRST AMENDMENT

TO

EMPLOYMENT AGREEMENT

This First Amendment (the “First Amendment”) to that certain Employment
Agreement between Seres Therapeutics, Inc., a Delaware corporation (together
with any successor thereto, the “Company”), and Michele Trucksis, Ph.D., M.D.
(the “Executive”) dated as of June 13, 2015 (the “Employment Agreement”) is made
as of August 7, 2015 (the “Amendment Date”), by and among the Company and the
Executive.

WITNESSETH

WHEREAS, the Company and the Executive desire to amend the terms of the
Employment Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Executive hereby agree to
the following:

1. Amendment to the Employment Agreement. Effective as of the Amendment Date,
Section 4(b)(i) of the Employment Agreement is hereby amended and restated in
its entirety to read as follows:

(i) an amount in cash equal to the Annual Base Salary, payable in the form of
salary continuation in regular installments over the 12-month period following
the date of Executive’s Separation from Service (the “Severance Period”) in
accordance with the Company’s normal payroll practices;

2. No Other Amendment. Except as expressly set forth in this First Amendment,
the Employment Agreement shall remain unchanged and shall continue in full force
and effect according to its terms.

3. Counterparts. This First Amendment may be executed in several counterparts,
each of which shall be deemed an original and all of which together shall
constitute one document.

IN WITNESS WHEREOF, the parties have executed this First Amendment as of the
Amendment Date.

 

SERES THERAPEUTICS, INC.

By:

 

/s/ Roger J. Pomerantz

Name: Roger J. Pomerantz

Title: President and Chief Executive Officer

EXECUTIVE

/s/ Michele Trucksis

Michele Trucksis, Ph.D., M.D.